Citation Nr: 1309519	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  08-25 100	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD
 
K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from October 1959 to February 1962.  The Veteran had subsequent reserve service, but his honorable discharge for that service was rescinded.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been submitted to reopen the claim for service connection for PTSD.

This case was remanded by the Board in July 2010.   

In August 2012, the claim was reopened and the underlying matter again remanded for additional development and adjudication.  It has been returned to the Board for further review. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file was completed prior to issuance of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In a January 2013 addendum to a December 2011 VA examination, the examiner noted that the Veteran had undergone an extensive neuropsychological examination in June 2011.  A report of this examination is not contained in the Veteran's paper or electronic claims file.  In addition, the claims file indicates that the Veteran has been seeking ongoing treatment with VA for his claimed psychiatric disorder.  The most recent records from VA, however date to 2006.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

At the VA examination in December 2011; the examiner diagnosed PTSD based on all of the Veteran's reported stressors, but did not provide an opinion as to whether there was evidence of behavior changes in response to the personal assault.  The question was therefore remanded by the Board for clarification.

In January 2013, another VA opinion was issued.  The examiner noted that the Veteran's service record showed that he served in Nancy, France from April 1960 to February 1962.  The examiner stated that he did not find any personnel or medical records that contained an indication of behavior change during this period.  

The examiner did not provide an opinion as to whether there was evidence of behavior changes after February 1962, hence the opinion is inadequate.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The agency of original jurisdiction should obtain all records of the Veteran's VA treatment for a psychiatric disability since 2006, including the reported June 2011 neuropsychological examination.  

If any requested records are not available, the Veteran should be informed, and told of the efforts made to obtain the records and any further actions that will be taken with regard to the claim.  

2.  After all available treatment records have been associated with the claims file, ask the individual who conducted the December 2011 VA examination to review the entire claims file, including a copy of this remand, for an addendum report in response to the following questions.  Review of the claims file should be noted in the examination report.  

The examiner should:

Determine whether the currently diagnosed PTSD is related to a fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  "Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming  artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 
 
Provide an opinion as to whether there is evidence of behavior changes in response to the claimed in-service personal assaults.

If any further examination or testing is necessary prior to offering such opinions, they should be completed.  If the December 2011 VA examiner is not available, schedule the Veteran for another VA examination.  All necessary tests and studies should then be conducted.  The examiner should respond to the following questions:

In offering any opinion, the examiner must consider the Veteran's statements The reasons for any opinion should be provided.  

If the examiner cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  If the claim remains denied, a supplemental statement of the case should be issued before the case is returned to the Board, if otherwise in order. 

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


